EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this "Agreement") is entered into this first day of October, 2008 (the "Effective Date") by and between Far East Energy Corporation, a Nevada corporation ("Company"), and Andrew Lai ("Employee"). WHEREAS, the Company and Employee previously entered into an Employment Agreement dated January 29, 2007 (the "Prior Agreement"); WHEREAS, the Company and Employee desire to amend and restate the Prior Agreement; and WHEREAS, the Company wishes to assure itself of the services of Employee as the Company's Chief Financial Officer for the period provided in this Agreement, and Employee is willing to perform services for the Company for such period, upon the terms and conditions hereinafter provided beginning on October 1, 2008 (the "Effective Date"). 1.Term.The term of employment under this Agreement shall commence and this Agreement shall commence on the Effective Dateand shall continue for a period ending on the second anniversary of the Effective Date, unless extended or sooner terminated in accordance with the terms hereof(the "Term").Upon mutual agreement of the Company and Employee, this Agreement may be extended on the same terms and conditions for such period as the parties may agree. 2.Employment; Duties.During the Term, Employee shall be employed by Company, and Employee shall serve as the Company's Chief Financial Officer and shall have such duties, responsibilities and authority as shall be consistent with that position. Employee shall report directly to the Company's Chief Executive Officer and Board of Directors (the "Board").Employee shall devote his full business time (except holidays and vacation time described in Section 4), attention and best efforts to all the duties that may be required by the express and implicit terms of this Agreement, to the reasonable satisfaction of the Company. 3.Compensation.During the Term, Employee shall receive an annual base salary of not less than US$195,000, payable in equal semi-monthly installments (the "Base Salary"). In addition to the Base Salary, during the Term, Employee shall be eligible to receive an annual discretionary performance bonus in an amount equal to up to 45% of his Base Salary, with the performance criteria to be established by the Compensation Committee of Company (or the Board, if the Company does not have a Compensation Committee) in discussions with Employee (each a "Bonus"). The Compensation Committee (or the Board, if the Company does not have a Compensation Committee) may review the Base Salary, Bonus and other compensation of Employee based upon performance and other factors deemed appropriate by the Compensation Committee (or the Board, if the Company does not have a Compensation Committee) and make such increases, supplemental bonus payments, or other incentive awards as it deems appropriate. Notwithstanding the foregoing, in no event will the Base Salary be less than an annual rate of US$195,000.In addition to the Base Salary, the Bonus and other compensation described in this Section 3, to the extent permitted by applicable law, Employee shall be entitled to receive any benefits and fringes (whether subsidized in part, or paid for in full by Company) including, but not limited to, medical, dental, life and disability insurance which Company now or in the future pays or subsidizes for any of its employees in the same class as Employee whose primary location of work for the Company is in the United States. 4.Holidays and Vacation.During the Term, Employee shall be entitled to receive the designated holidays established by the Company during each calendar year.Any holiday time accruing during one calendar year must be used by Employee during the calendar year in which such holiday time accrues and shall not carry over to the succeeding year.In addition, Employee shall be entitled to receive and accrue vacation days in accordance with the Company's vacation policy as such is in effective from time to time. 5.Expense Reimbursement.Employee shall be reimbursed by the Company in accordance with the Company's business travel and expenditure policy for all reasonable out-of-pocket disbursements incurred by Employee in connection with the performance of his services under this Agreement, including but not limited to travel expenses. Such reimbursement shall be made by the Company as soon as reasonably practical following the Company's receipt of a reimbursement request by Employee in accordance with the Company's business travel and expenditure policy. 6.Option
